      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

ASHLEY BOHANNAN, individually and               §
A/N/F [of] L.D., a minor child,                 §
       Plaintiff,                               §
                                                §
v.                                              §
                                                §    CIV. ACTION 6:20-cv-01079-ADA-JCM
WEST INDEPENDENT SCHOOL                         §
DISTRICT; BOARD OF TRUSTEES; and                §
individuals in their official capacities,       §
DAVID TRUITT, SUPERINTENDENT;                   §
DR. RICHARD PHILLIPS ASSISTANT                  §
PRINCIPAL; CARI DETLEFSEN,                      §
PRINCIPAL; KASSIE FITZHUGH,                     §
TEACHER; JENNY TACKER,                          §
SECRETARY; and DEBBIE PAVLICEK,                 §
REGISTRAR,                                      §
       Defendants.                              §

              DEFENDANT WEST INDEPENDENT SCHOOL DISTRICT’S
                    FIRST AMENDED MOTION TO DISMISS

TO THE HONORABLE ALAN D. ALBRIGHT, UNITED STATES DISTRICT JUDGE:

       NOW COMES Defendant West Independent School District (“West ISD” or “the

District”), and files this its First Amended Motion to Dismiss, pursuant to Federal Rule of Civil

Procedure 12 (b)(6) in response to Plaintiff’s Original Petition in state court (DE 1-1, pp. 10-29)

and, to the extent required, Plaintiff’s [Second] Amended Complaint (DE 17). While

Defendant’s Motion to Strike the amended pleading is still pending, Defendant files this First

Amended Motion to Dismiss out of an abundance of caution pursuant to Federal Rule 15(a)(3).

In support of this Motion, Defendant shows as follows:

           I. INTRODUCTION, BACKGROUND, AND NATURE OF CLAIMS

1.     Plaintiff Ashley Bohannan (“Plaintiff”), individually and as next friend of her minor

child, L.D. (“L.D.”), filed her Original Petition in the 414th Judicial District Court, McClennan



                                                1
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 2 of 17




County, Texas on October 26, 2020. (DE 1-1, p. 10). She alleged the District improperly allowed

her ex-husband to withdraw their child from the District. Plaintiff asserted common law tort

claims, but she also asserted claims for violations of “due process” generally, “civil rights,” and

violations of the Fourteenth Amendment, invoking 42 U.S.C. § 1983. Based on Plaintiff’s

assertion of a federal claim, Defendant removed this case to federal court. (DE 1). Plaintiff has

since filed a Motion to Remand to which Defendant responded. (DE 7, 10).

2.     Plaintiff sought and received additional time to respond to Defendant’s original Motion to

Dismiss. (DE 8 and Text Order of December 30, 2020). The Court entered a Scheduling Order

on January 12, 2021, which required filing of any Motion to Amend by January 15, 2021. (DE

15). Plaintiff filed no such motion, so when Defendant’s counsel received notice of filing

Plaintiff’s First Amended Original Petition, and her corrected version of the same pleading, on

January 19, 2021, it filed a Motion to Strike, requesting an expedited ruling. (DE 16, 17, 19).

Although Plaintiff expressed in her Motion to Remand an intention to abandon any federal claim,

her latest filings reinforce the need for this Court to decide this case. Her new filings, if accepted,

continue to refer to various federal statutes, civil rights, and to an alleged “special relationship,”

and other language reminiscent of state-created danger cases, that she thinks could give rise to

liability. (DE 17, pp. 5, 8, 12, 21-22, 23, 31, 36, 43, and 46).

3.     Plaintiff’s Original Petition named the “Board of Trustees” and various individual

employees of West ISD as “individuals in their official capacities.” Her proposed amended

pleading still contains this reference in the caption, but the body of her pleading discusses

“individuals in their official and individual capacities.” Plaintiff originally requested and served

one citation, claiming, “DEFENDANTS are a Government unit and political subdivision of the

state….” (DE 1-1, p. 11). Plaintiff has now issued requests for waiver of service of summons



                                                   2
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 3 of 17




from the individual defendants, but no individual is required to appear yet, nor should they ever

be required to do so, as discussed in detail below. The governing body is not a separate legal

entity from the District, and suits against employees in their official capacity are properly treated

as duplicative of claims against the entity itself.1 Even if the individuals were required to appear,

neither the Plaintiff’s Original Petition nor her amended pleading is sufficient to bring separate

claims against individuals, and the District is entitled to dismissal of its employees immediately.2

4.     Plaintiff’s Original Petition included three specific headings related to common law tort

causes of action, namely, negligence and gross negligence, negligent misrepresentation, and

intentional infliction of emotional distress (“IIED”). (DE 1-1, pp. 22, 25, 26). Her new proposed

filings repeat the original claims and add three more “cause of action” sections. These added

sections assert additional tort theories and state constitutional claims for money damages. (DE

17, pp. 46-50). Neither the District nor any of its employees or officials can be held liable for any

of the tort theories under state law, according to the Texas Tort Claims Act, the Texas Education

Code, and common law.3 The same is true for any state constitutional claims as well. 4 As such,

Plaintiff has no pleadings to support a legitimate or viable state law claim. Depending on the

pleading ultimately accepted by the Court, Plaintiff is left with only her loosely stated allegations

of violations of “civil rights,” “due process,” possibly the “14th Amendment,” pursuant to 42

U.S.C. § 1983, “special relationship,” and other references to federal law or claims. (DE 1-1, p.

26; DE 17, pp. 5, 8, 12, 21-22, 23, 31, 36, 43, and 46).


1
        Jathanna v. Spring Branch Indep. Sch. Dist., No. CIV.A. H-12-1047, 2012 WL 6096675,
at *4 (S.D. Tex. Dec. 7, 2012); Kentucky v. Graham, 473 U.S. 159, 165 (1985); Monell v.
Department of Social Services of the City of New York, 436 U.S. 658, 690 n. 55. (1978).
2
        TEX. CIV. PRAC. & REM. CODE § 101.106(e).
3
        TEX. CIV. PRAC. & REM. CODE §§ 101.057(2), 101.021, and 101.051; TEX. EDUC. CODE §
22.0511; Chapman v. Gonzales, 824 S.W.2d 685, 687 (Tex. App.—Houston [14th Dist.] 1992,
writ ref’d.).
4
        City of Beaumont v. Bouillion, 896 S.W.2d 143, 147 (Tex. 1995).


                                                 3
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 4 of 17




5.      Plaintiff has not identified a specific right of constitutional significance of which she

allegedly has been deprived, nor has she identified any policy of the District that was the moving

force behind any alleged violation. Plaintiff’s suit is insufficient to state a federal civil rights

claim and is properly dismissed. The Original Petition and the amended pleading, if accepted,

also fail to state any tort, or state constitutional claim, for which relief can be granted. The

District found itself in the middle of a bitter child custody dispute, and at all times, it complied

with its obligations under the law. While disheartening to Plaintiff, the circumstances do not

support a private right of action of any kind. Defendant asks the Court to dismiss this case in its

entirety.

                                 II. STANDARD OF REVIEW

6.      A Rule 12(b)(6) motion only tests whether the claim has been adequately stated in the

complaint. Thus, the Court’s inquiry is limited to the content of the claim. See Mahone v.

Addicks Util. Dist. of Harris Cnty., 836 F.2d 921, 935 (5th Cir. 1988). However, conclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a

motion to dismiss. Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

Dismissal is proper if the complaint lacks an allegation regarding a required element necessary to

obtain relief, and the Court is not required to conjure up unpled allegations. Campbell v. City of

San Antonio, 43 F.3d 973, 975 (5th Cir. 1995). Dismissal is proper only if there is either: (1) “the

lack of a cognizable legal theory,” or (2) “the absence of sufficient facts alleged under a

cognizable legal theory.” Balistreri v. Pacifica Pol. Dept., 901 F.2d 696, 699 (9th Cir. 1988).

“While legal conclusions can provide the framework of a complaint, they must be supported by

factual allegations.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009). “The tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions,”




                                                 4
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 5 of 17




and courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

Iqbal, 556 U.S. at 678 (internal quotations and citations omitted). Thus, although all reasonable

inferences must be resolved in favor of a plaintiff, the plaintiff must plead “specific facts, not

mere conclusory allegations.” Tuchman v. DSC Comm’ns Corp., 14 F.3d 1061, 1067 (5th

Cir.1994); see also Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005) (finding, “We do

not accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”).

                           III. ARGUMENT AND AUTHORITIES

A.     Plaintiff’s civil rights, due process, or any federal claim against the District must be
       dismissed.

       1.      Plaintiff fails to allege a violation of a specific right secured by the
               Constitution or laws of the United States.

7.     To state a claim under Section 1983, a plaintiff must allege a violation of a right secured

by the Constitution or laws of the United States, and demonstrate that the alleged deprivation

was committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48

(1988); Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 874 (5th Cir. 2000). Further, a

municipality is only liable if the Section 1983 deprivations of constitutional rights were inflicted

pursuant to an official policy or custom. Piotrowski v. City of Houston, 237 F.3d 567, 579 (5th

Cir. 2001), cert. denied, 534 U.S. 820 (2001). Accordingly, the first step in determining whether

Plaintiff has stated a claim against West ISD is to determine if she had a right “secured by the

Constitution or laws of the United States” that was violated. Here, Plaintiff generally alleges a

claim against West ISD for violations of “civil rights,” the Fourteenth Amendment, and more

generally, “due process,” and “special relationship” pursuant to 42 U.S.C. § 1983, or some other

unidentified theory. (DE 1-1, p. 26; DE 17, pp. 5, 8, 12, 13, 20, 21-22, 23, 31, 36, 37, 38, 41, 43,

and 46). Her allegations fail to meet the initial requirement for stating a Section 1983 claim, or



                                                 5
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 6 of 17




any federal claim, as a matter of law. “In a section 1983 cause of action asserting a due process

violation, a plaintiff must first identify a life, liberty, or property interest protected by the

Fourteenth Amendment and then identify a state action that resulted in a deprivation of that

interest.” Blackburn v. City of Marshall, 42 F.3d 925, 935 (5th Cir. 1995). Plaintiff has not

explained exactly what constitutional or federal interest was infringed.

       2.      Even if Plaintiff could allege a violation of a right secured by the
               Constitution or laws of the United States, as required for any 42 U.S.C. §
               1983 claim, her pleadings fall far short of sufficiently stating a claim.

8.     Although any characterization of Plaintiff’s pleadings as a 42 U.S.C. § 1983 claim must

be dismissed for the reasons explained above, her pleadings are also insufficient in several other

respects. To establish liability against the District under Section 1983, it is not enough to allege

that Plaintiff or her child suffered a constitutional violation; instead, she must allege facts to

show that the District itself is actually responsible for any alleged constitutional violations.

Collins v. City of Harker Heights, 503 U.S. 115, 127 (1992); Doe v. Dallas Indep. Sch. Dist., 153

F.3d 211, 215 (5th Cir. 1998). For the District to be held directly responsible for any alleged

constitutional violations, Plaintiff must plead facts showing that: (i) a policymaker, with final

policy-making authority; (ii) acted pursuant to an official policy; and (iii) that the official policy

was the moving force behind the alleged violation of Plaintiff or her child’s constitutional rights.

See Piotrowski, 237 F.3d at 578 (finding that unconstitutional conduct of an employee must be

directly attributable to the municipality through official action or imprimatur; isolated

unconstitutional actions by municipal employees almost never trigger liability); Meadowbriar

Home for Children, Inc. v. Gunn, 81 F.3d 521, 533 (5th Cir. 1996). Plaintiff does not allege facts

that satisfy these requirements. Plaintiff likewise fails to offer any facts that could demonstrate a




                                                  6
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 7 of 17




special relationship in the school setting. Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel.

Keys, 675 F.3d 849, 863 (5th Cir. 2012).

               a.      Plaintiff alleges only conclusory statements and offers no
                       specific facts showing any policy or custom existed.

9.     Plaintiff also failed to identify any policy or custom which allegedly caused a deprivation

of civil rights. The Fifth Circuit defines an official policy as: (1) a policy statement, ordinance,

regulation, or decision that is officially adopted and promulgated by the municipality’s

lawmaking officers or by an official to whom the lawmakers have delegated policy-making

authority; or (2) a persistent, widespread practice of city officials or employees, which, although

not authorized by officially adopted and promulgated policy, is so common and well-settled as to

constitute a “custom” that fairly represents municipal policy. Webster v. City of Houston, 735

F.2d 838, 841 (5th Cir. 1984) (per curiam), aff’d in relevant part on rehearing, 739 F.2d 993 (5th

Cir. 1984) (en banc). Plaintiff makes only a handful of references to District policies, but she

never alleges that any were the moving force behind a violation. Instead, to the extent the

references even relate to alleged errors, they suggest employee departures from policy that

cannot give rise to District liability. Bd. of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403

(1997). Plaintiff alleges no facts about injurious policies and procedures, or that anyone acted

pursuant to an official District policy or a persistent or widespread practice that was so common

as to constitute a custom.5 Plaintiff offers no pleading that shows any policy caused any injury.


5
       In assessing whether a pervasive “custom” exists, the plaintiff is required to present facts
showing that policymakers knew of the conduct or that the conduct was so widespread that they
should have known. Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984). “Actual or
constructive knowledge of such custom must be attributable to a governing body of the
municipality or to an official to whom that body had delegated policy-making authority.”
Webster, 735 F.2d at 841. Here, Plaintiff fails to offer any facts that any complained of conduct
or omissions were widespread or pervasive. Based on Plaintiff’s allegations, and viewing them in
the most favorable light to Plaintiff, she appears to allege, at best, an isolated incident.



                                                 7
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 8 of 17




At best, Plaintiff may be arguing that the District’s failure to create a policy or procedure that she

believes should have been in place led to any alleged harm. Such allegations fall far short of

alleging a specific policy, custom, practice, or procedure as required to state a claim under

Section 1983. Now that Plaintiff has also alleged circumstances reminiscent of a state-created

danger theory, it is important to note such theory has been repeatedly rejected in contexts where

a state actor did not subject the plaintiff to a physical assault or restraint. Beltran v. City of El

Paso, 367 F.3d 299, 307 (5th Cir. 2004); Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel.

Keys, 675 F.3d 849, 858 (5th Cir. 2012).

               b.      Plaintiff fails to allege any individual with final policy-
                       making authority acted pursuant to an official policy.

10.    Plaintiff’s allegations are also insufficient because she has failed to identify any

individual with final policy-making authority. (DE 10, p. 3). Liability cannot be imposed upon a

governmental entity based on an isolated decision or action taken by an employee unless that

employee had final policy-making authority for the challenged act under state law. City of St.

Louis v. Praprotnik, 485 U.S. 112, 123-26, (1988); Okla. City v. Tuttle, 471 U.S. 808, 818-19,

(1985). In Texas, “the final policy-making authority in an independent school district rests with

the district’s board of trustees.” Eugene v. Alief Indep. Sch. Dist., 65 F.3d 1299, 1304 (5th Cir.

1995) (citing Jett v. Dallas Indep. Sch. Dist., 7 F.3d 1241, 1245 (5th Cir. 1993); TEX. EDUC.

CODE §§ 11.051; 11.151. Plaintiff has stated no facts that the Board made any official policy

causing any injury or that it ever delegated policy-making authority on any relevant issue. As

such, Defendant asks the Court to dismiss any perceived Section 1983 claims against the District.




                                                  8
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 9 of 17




B.     Plaintiff’s common law tort claims must also be dismissed.6

       1.      The District is currently the only defendant.

11.    Plaintiff alleges causes of action for negligence and gross negligence, negligent

misrepresentation, intentional infliction of emotional distress, premises liability, negligent

training, supervision, and retention, “negligent disciplinary,” conspiracy, and invasion of

privacy. Plaintiff requested issuance of only one citation for the District itself. Although she

included the Board of Trustees and various District employees in the style and preamble of her

suit, she has only effectively sued the District. Requests for waivers to the individuals are

outstanding. The Board of Trustees is the governing body of the District, but it is not a separate

legal entity. Jathanna v. Spring Branch Indep. Sch. Dist., No. CIV.A. H-12-1047, 2012 WL

6096675, at *4 (S.D. Tex. Dec. 7, 2012). The Board may “sued and be sued,” but it must be sued

“in the name of the District.” Id.; TEX. EDUC. CODE § 11.151. The District, not the Board of

Trustees, is the only proper defendant.7

12.    Similarly, suits against District employees in their official capacities are, in actuality, a

suit against the District itself. It is well established that suing a government official in his or her

official capacity is another way of pleading against the entity of which the official is an agent.

Kentucky v. Graham, 473 U.S. 159, 165 (1985); Monell v. Department of Social Services of the



6
        The District respectfully requests the Court exercise its pendent jurisdiction over
Plaintiff’s state law tort claims. The ends of judicial economy, convenience, and fairness are
served by not remanding the remaining causes of action to state court when the claims arise from
the same nucleus of operative fact, and the law is clear that such claims have no viability. United
Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725-26 (1966).
7
        “In the context of parties, a school district and its board of trustees, acting in its official
capacity only, are one and the same entity.” New Caney Indep. Sch. Dist. Bd. of Trustees v.
Burnham Autocountry, Inc., 960 S.W.2d 957, 958 (Tex. App.—Texarkana 1998, no pet.).
“Because the Board of Trustees lacks the capability to be sued in its own right, and because
Jathanna has also sued the ISD, the Board is entitled to be dismissed. Its continued presence in
this suit is both redundant and improper.” Jathanna, 2012 WL 6096675, at *4.


                                                  9
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 10 of 17




City of New York, 436 U.S. 658, 690 n. 55. (1978). An official capacity suit is to be treated as a

suit against the entity itself. Kentucky, at 473 U.S. at 170-71; Goodman v. Harris County, 571

F.3d 388, 395 (5th Cir. 2009). Suits against governmental officers in their official capacity are

indistinguishable from suits against the governmental entity they represent. Hafer v. Melo, 502

U.S. 21, 25 (1991). In such cases, the official capacity claims should be dismissed. Id.; Kentucky,

473 U.S. at 165; see also Flores v. Cameron County, Texas, 92 F.3d 258, 261 (5th Cir. 1996)

(dismissing claims against county judge in his official capacity as redundant of claims against

Cameron County). Accordingly, even if Plaintiff accomplished any form of service, the Court

would be obliged to dismiss claims against individual defendants in their official capacities

because the claims are redundant and indistinguishable from claims against the District.

13.    If, for whatever reason, including any review of Plaintiff’s amended pleadings, the Court

regarded any claims against individuals as implicating distinguishable, additional claims, the

District requests immediate dismissal of its employees under the Texas Tort Claims Act’s

election of remedies provision. TEX. CIV. PRAC. & REM. CODE § 101.106(a) & (e).

       The TTCA provides a limited waiver of immunity for certain suits against Texas
       governmental entities. But a plaintiff who sues under the TTCA must elect
       pursuant to § 101.106 of that act between suing a governmental unit and suing an
       employee of that unit. A plaintiff’s suit under the TTCA “against a governmental
       unit constitutes an irrevocable election by the plaintiff” and bars suit “against any
       individual employee of the governmental unit regarding the same subject matter.”
       … If the plaintiff sues both the governmental unit and any of its employees under
       the TTCA, “the employees shall immediately be dismissed on the filing of a
       motion by the governmental unit.” As the Supreme Court of Texas has explained,
       the provision’s “apparent purpose was to force a plaintiff to decide at the outset
       whether an employee acted independently and is thus solely liable, or acted within
       the general scope of his or her employment such that the governmental unit is
       vicariously liable.”

Bustos v. Martini Club Inc., 599 F.3d 458, 462 (5th Cir. 2010) (internal citations omitted). If a

plaintiff brings virtually any state common law tort claim against both a governmental unit and




                                                10
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 11 of 17




its employees, § 101.106(e) requires dismissal of the employees upon motion of the

governmental unit. Id. at 463; Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 659

(Tex. 2008). This holding also applies to intentional torts. Id. Although the result would have to

be the same under § 101.106(e), Plaintiff has not averred that she complied with any notice

provision before asserting her tort claims, which are prerequisites to suit.8 The individuals have

been named in their official capacity only, and the District is entitled to their dismissal.9

       2.      The District has immunity from Plaintiff’s tort claims.

14.    The District itself cannot be liable for any negligence that does not involve use or

operation of a motor vehicle. TEX. CIV. PRAC. & REM. CODE §§ 101.021 & 101.051. Jones v.

Houston Indep. Sch. Dist., 979 F.2d 1004, 1007 (5th Cir. 1992). It is axiomatic that cities and

school districts are not on the same footing for purposes of immunity. City of Baytown v.

Townsend, 548 S.W.2d 935, 941 (Tex. Civ. App.—Houston [14th Dist.], writ ref’d n.r.e.). The

District is also immune from intentional torts. TEX. CIV. PRAC. & REM. CODE § 101.057(2).

Plaintiff has alleged no claim that involves use or operation of a motor vehicle. She has not pled

any means to avoid the District’s governmental immunity. As such, her tort claims must be

dismissed. Notably, the only tort claim that even references a potential waiver for individuals

(“negligent disciplinary”) is only asserted against the District itself. (DE 17, p. 46). Moreover,

Plaintiff has not alleged that anyone actually engaged in any discipline of her student.

C.     None of Plaintiff’s new state constitutional claims are viable.

15.    None of Plaintiff’s new tort claims are viable, and neither are her claims for money

damages under the state constitution. Plaintiff’s new pleadings, if accepted, allege that her


8
        TEX. CIV. PRAC. & REM. CODE § 101.101; TEX. EDUC. CODE §§ 22.0513 & 22.514.
9
        If the Court finds, for any reason, that the claims asserted permit the case to move
forward against any individuals not yet served with this suit, Defendant reserves the right to
assert additional defenses as may be appropriate at the time of such a determination and service.


                                                  11
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 12 of 17




allegations support claims for violation of rights under the Texas Constitution: Art I, section 27

(freedom to petition); Art I, section 19, (due course of law); Article I, section 19 (unreasonable

search and seizure); and Article III, sections 3 and 51 (improper use of public funds). To obtain

relief for any of these claims, Plaintiff would have to show an ongoing violation of a

constitutional right and seek injunctive, declaratory, or other non-monetary relief. See City of El

Paso v. Heinrich, 284 S.W.3d 366, 376 (Tex. 2009) (noting that immunity bars claims for past

statutory violations and monetary damage claims but not declaratory claims to prevent future

violations). Plaintiff has not sought declaratory or injunctive relief or alleged any ultra vires

actions to avoid the immunity bar. She has not alleged any conduct outside the course and scope

of employees’ performance of their job duties. She has not alleged any violation of duties to

conduct ministerial acts. Plaintiff has only alleged that the lawful release of the student to his

biological father created these alleged state constitutional violations, and she does not contend

any ongoing government action needs to be enjoined.

16.    Plaintiff seeks no equitable relief of the kind permitted for state constitutional claims, and

even those claims are barred when they merely represent an effort to circumvent the

government’s immunity from claims for money damages. Texas Nat. Res. Cons. Comm’n v. IT-

Davy, 74 S.W.3d 849, 856 (Tex. 2002); see also City of Beaumont v. Bouillion, 896 S.W.2d 143,

147 (Tex. 1995) (holding there is no implied private right of action for damages arising under the

free speech and free assembly sections of the Texas Constitution); Smith v. City of League City,

338 S.W.3d 114, 127 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (finding a due process

claim seeking monetary damages does not invoke the trial court’s jurisdiction); and Nueces Cty.

v. Ferguson, 97 S.W.3d 205, 217 (Tex. App.—Corpus Christi-Edinburg 2002, no pet.) (noting

that suits brought pursuant to state constitutional provisions are limited to equitable relief and do




                                                 12
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 13 of 17




not allow a claim for monetary damages except to the extent specifically enunciated in the

constitutional provision). No provision cited by Plaintiff has a self-enacting provision for

monetary claims. Moreover, Plaintiff’s factual allegations show that she was allowed to petition

to the school board and Commissioner of Education, and through that process, she was provided

due course of law. Her student was never seized or searched by public officials. The student was

in the District’s lawful care with Plaintiff’s consent, and he was released to the lawful (and

required) custody of his father. Plaintiff has never contested the existence or legitimacy of the

family court order relied upon by District officials; she simply argues against its propriety. (DE

17, p. 5, (noting certain rights of both parents and “exclusive” rights of the father)). Such an

argument can only result in relief in the family law court adjudicating the parents’ respective

rights.

17.       Plaintiff’s proposed new pleadings are futile because none of the new claims are viable

on their face. Mere recitation of new claims, without adequate factual allegations and an

explanation of their viability, is not enough. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545

(2007). No opportunity to amend is required when “it is apparent that the defects are incurable.”

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

Moreover, as Defendant briefed previously, an amendment may not be used simply to defeat

federal jurisdiction. Jones v. Houston Indep. Sch. Dist., 979 F.2d 1004, 1007 (5th Cir 1992);

Guillot v. Bellsouth Telecommunications, Inc., 923 F. Supp. 112, 113-14 (W.D. La.), aff’d, 100

F.3d 953 (5th Cir. 1996).10 Even if the court were to grant leave, no claim has been stated.



10
        Notwithstanding Plaintiff’s removal of her prior references to 42 U.S.C. § 1983, her new
filing continues to refer to various federal statutes and civil rights, and it even goes to some
length in describing an alleged “special relationship,” and language reminiscent of state-created
danger cases, that she thinks could give rise to liability. (DE 17, pp. 5, 8, 12, 21-22, 23, 31, 36,
43, and 46). Such references are typically asserted to support federal due process claims,


                                                13
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 14 of 17




18.    Plaintiff’s recitation of various additional statutes also avails her nothing. Neither

Plaintiff’s Original Petition nor her late-filed amended pleadings have stated any constitutional,

statutory, or regulatory provision that waives immunity and gives rise to a private right of action.

See Deleon v. Cantrell, No. 7:16-CV-00038-O-BP, 2017 WL 1857443, at *4 (N.D. Tex. Apr. 20,

2017), report and recommendation adopted, No. 7:16-CV-00038-O, 2017 WL 1832061 (N.D.

Tex. May 5, 2017) (dismissing with prejudice for lack of a private right of action under the

Texas Family Code); see also S.N.B. v. Pearland Indep. Sch. Dist., 120 F. Supp. 3d 620, 632

(S.D. Tex. 2014) (finding no Texas Family Code private right of action and finding amendment

futile to avoid application of Section 101.106 of the Texas Tort Claims Act); see also Smith v.

Wilmington Sav. Fund Soc’y FSB as Tr. for Stanwich Mortg. Loan, Tr., No. 3:18-CV-2065-G-

BH, 2019 WL 2996571, at *11 (N.D. Tex. June 14, 2019), report and recommendation adopted,

No. 3:18-CV-2065-G (BH), 2019 WL 2995943 (N.D. Tex. July 8, 2019), appeal dismissed sub

nom. Smith v. Wilmington Sav. Fund Soc’y, FSB as trustee for Stanwich Mortg. Loan Tr. A, No.

19-10787, 2019 WL 7576721 (5th Cir. Oct. 18, 2019) (finding Texas does not recognize private

causes of action for Penal Code violations). As such, Defendant’s Motion to Strike should be

granted. Alternatively, even if additional claims are permitted, this case should be dismissed.

D.     All of Plaintiff’s claims are barred by the applicable periods of limitations.

19.    While limitations is an affirmative defense, it is well-settled in the Fifth Circuit that “[a]

statute of limitations may support dismissal under Rule 12(b)(6) where it is evident from the

plaintiff’s pleadings that the action is barred and the pleadings fail to raise some basis for tolling


although they have been repeatedly rejected in the contexts where a state actor did not subject the
plaintiff to a physical assault or restraint. Beltran, 367 F.3d at 307; Doe ex rel. Magee v.
Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 858 (5th Cir. 2012). Despite the futility of
such claims, these references reinforce the point that remand remains improper. Plaintiff’s
Response to Defendant’s Motion to Strike also invoked the Fourteenth Amendment, but she has
not articulated the basis for any such claim. (DE 20, pp. 4, 10).


                                                 14
      Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 15 of 17




or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003), accord, Neel v. Rehberg, 577

F.2d 262, 264 (5th Cir. 1978). Plaintiff filed her Original Petition in state court on October 26,

2020. (DE 1-1, p. 10). There can be no question that each of Plaintiff’s causes of action accrued

on October 17, 2018, when she claims she was informed of her son being withdrawn from West

Elementary School. (DE 1-1, p. 16; DE 17, p. 10). Plaintiff’s ex-husband securing lawful custody

of her child serves as the underpinning of all of her claims in this lawsuit. Actions brought

pursuant to 42 U.S.C. § 1983 borrow the general or residual state limitations period for personal

injury actions. Owens v. Okure, 488 U.S. 235, 250 (1989). In Texas, applying the “general or

residual” personal injury statute of limitations means applying the two-year period. King-White

v. Humble Indep. Sch. Dist., 803 F.3d 754, 761 (5th Cir. 2015); TEX. CIV. PRAC. & REM. CODE §

16.003. Plaintiff’s state tort claims are also governed by a two-year limitations period. TEX. CIV.

PRAC. & REM. CODE § 16.003; Zurita v. Lombana, 322 S.W.3d 463, 473 (Tex. App.—Houston

[14th Dist.] 2010, pet. denied). Envtl. Procedures, Inc. v. Guidry, No. 14–05–01090–CV, 2008

WL 1746087, at *9 (Tex. App.—Houston [14th Dist.] April 17, 2008, no pet.). As such, the face

of Plaintiff’s Original Petition establishes that all her claims are time-barred and appropriately

dismissed.

20.    While this defense is apparent from the face of the pleadings, it would only apply to the

parent’s claims, L.D. having not reached majority. Nevertheless, Plaintiff cannot continue in this

forum pro se, in pursuit of any interest of her minor son. Francine v. Dallas Indep. Sch. Dist.,

No. CIV.A. 3:02-CV-1853-, 2003 WL 21501838, at *3 (N.D. Tex. June 25, 2003) citing Weber

v. Garza, 570 F.2d 511, 514 (5th Cir. 1978), Guajardo v. Luna, 432 F.2d 1324 (5th Cir. 1970),

and other cases; see also K.F. ex rel. Mary R. v. Houston Indep. Sch. Dist., 548 F. App’x 964,

965 (5th Cir. 2013) (affirming a district court’s dismissal of claims under 42 U.S.C. § 1983




                                                15
     Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 16 of 17




against a special education hearing officer brought by a parent pro se as next friend of her son).

Regardless, no claim has been stated in any pleading for which relief could be granted to either

the parent or student, and dismissal of all claims remains proper.

                                          IV. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant urges the Court to deny Plaintiff

any and all relief demanded in her Original Petition, or any amended pleading the Court might

choose to allow; dismiss Plaintiff’s federal claims and exercise its pendent jurisdiction to dismiss

state law claims with prejudice; assess costs against Plaintiff; and award Defendant its

reasonable attorneys’ fees and costs of suit. Defendant specifically requests reasonable attorneys’

fees and costs of suit pursuant to Texas Education Code § 11.161 and 42 U.S.C § 1988, and asks

the Court to grant such other and further relief as the Court deems just and proper.

                                                     Respectfully submitted,

                                              By:    /s/ Todd A. Clark
                                                     TODD A. CLARK
                                                     State Bar No. 04298850
                                                     JOEY W. MOORE
                                                     State Bar No. 24027523
                                                     WALSH GALLEGOS TREVIÑO
                                                     RUSSO & KYLE P.C.
                                                     505 E. Huntland Drive, Suite 600
                                                     Austin, Texas 78752
                                                     Telephone: (512) 454-6864
                                                     Facsimile: (512) 467-9318
                                                     tclark@wabsa.com
                                                     jmoore@wabsa.com

                                                     ATTORNEYS FOR DEFENDANT WEST
                                                     INDEPENDENT SCHOOL DISTRICT




                                                16
     Case 6:20-cv-01079-ADA-JCM Document 28 Filed 02/02/21 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of February, 2021, the above and foregoing pleading
was electronically filed with the Clerk of Court using the CM/ECF system, and a true and correct
copy was served upon Plaintiff pro se as follows:

       Ms. Ashley Bohannan                         Via Electronic Case Filing and
       144 C.R. 1769                               Email: ashleybohannan.motox@gmail.com
       Clifton, Texas 76634
                                                   /s/ Todd A. Clark
                                                   Todd A. Clark




                                              17
